Title: To George Washington from Major Thomas Forrest, 16 March 1779
From: Forrest, Thomas
To: Washington, George


Please Your Excellency
Philadelphia Ma[r]ch 16th—1779
Collonell Procter inform’s me it was Your Excellencys particular desire that the Officers of his Regt should give in their pretentions to Rank as Soon as possible. I cannot conceive from Your Excellency’s letter to me in March 1778 I have the least pretentions more than the date of my Commission.
Your Excellency there Assures me that the promotion of Lt Coll Popkin in no ways touch’d my honor that the Regts of Artillery were as distinct from each other as the troops of the different States were, that a promotion in Colls Lamb or Cranes Regt no more touch’d my honor than a promotion in the Maryland line Affected the honor of an Officer in the Virginia that we rose Regimentally.
But if the mode of Rising through the Brigade has Since been pointed out by Your Excellency or Genl Knox—I do myself the honor to Give Your Excellency the date’s of the present & former Commissions I have had the honor of wearing in the Service of my Country and at the same time request Your Excellency to Enquire into the propriety of Col. Popkins coming over me & am Confident Your Excellency will do me [e]very kind of Justice.
The first honor Confer’d on me was a Commission from the Councill of Safety as Capt. for the Defence of the River Deleware bearing date March 16—1776 at Which time the present Major Holmer was a serjant in the infantry Sept. 3d—1776 I was appointed to the Command of a Company of Artillery at Which time the prest Major Holmer was but Lt fire worker in the Virginia Artillery at Morristown I Receivd an Appointment of Major of Coll Procters Regt of Artillery which is the date of the Commission I have the honor now to hold in the Continentall Service—If any advantage can derive from being in the Militia I had the honor to Command A Company May 23d—1775 and Continued to Command till I enter the State Service.
I have had the honor of Serving as Captane, And Major under the immediate Command of Your Excellency & Gene’l Knox as I am not A Comp’tent Judge of my Own Meritts I submitt them to Your Excellencys better Judgment & refer Your Excellency to Generall Knox for particular at the Same time I have the honor to Subscribe my Self—with due Respect your Excellencys Most Obt Humbe servt
Thos Forrest
